DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeshi [JP 2006-267005] (supplied by applicant).
For claim 1, the information processing apparatus (No. 3) taught by Takeshi includes the comprises processing circuitry (MPU No. 357) configured to perform the following steps, as noted, 1) the claimed generate map data is performed using the storage device (No. 37) that stores road data and map data (Paragraph 19) associated with a circumference of a vehicle based on data from at least one sensor on the vehicle (Paragraph 17: current position calculation device No. 3 includes an angular velocity sensor 31, an azimuth sensor 32, a vehicle speed sensor 33, and oncoming vehicle detection unit 34), and update the map data in conformity with a movement of the vehicle (direct memory access No. 355 transfers map data in conjunction with the current position calculation unit No. 361; Fig. 4: compares the current position to a predetermined storage area in memory Paragraph 34), 2) the claimed detect a waiting space is achieved using the passing position acquisition processing unit (No. 362) that detects a waiting space as a space (Fig. 1, Sections A-C) as a space enabling the vehicle to wait on a basis of the map data, and generating waiting space information (section AB calculation unit 365 and section C calculation unit 366) associated with the detected waiting space and used in setting an escaping route (No. 102) on which the vehicle is escaped in order to pass an oncoming vehicle (Fig. 1, No. 2), and 3) the claimed identify the escape route is achieved using the section AB calculation unit (No. 365) and the section C calculation unit (No. 366) sets the escaping route (No. 102) based on the information produced to determine the width of sections A-C.
For claim 2, the road width of the candidate road is read from the storage device and compared to the width of the vehicle on which the device is mounted (Paragraphs 35 and 36).  If the difference is less than a threshold, the waiting space is acquired.  If not, the calculation unit terminates the program (Paragraph 37).
For claims 3 and 9, the current position calculation unit (No. 361) terminates the program and initializes the variables back to zero (Paragraph 37) when the width threshold between the road and vehicle exceeds a certain amount.  These flags need to be reset in order to determine whether the program should run again or not.
For claim 10, the current position calculation unit (No. 361) continually stores the traveling direction and distance at each predetermined time in memory (Paragraph 28) and then adds a traveled distance value of the vehicle to the previous distance value (Paragraph 29).
For claim 12, the information processing method performed by information processing apparatus (No. 3) taught by Takeshi performs the following claimed steps, as noted, 1) the claimed generating map data is performed using the storage device (No. 37) that stores road data and map data (Paragraph 19) associated with a circumference of a vehicle based on data from at least one sensor on the vehicle (Paragraph 17: current position calculation device No. 3 includes an angular velocity sensor 31, an azimuth sensor 32, a vehicle speed sensor 33, and oncoming vehicle detection unit 34), and update the map data in conformity with a movement of the vehicle (direct memory access No. 355 transfers map data in conjunction with the current position calculation unit No. 361; Fig. 4: compares the current position to a predetermined storage area in memory Paragraph 34), 2) the claimed detecting a waiting space is achieved using the passing position acquisition processing unit (No. 362) that detects a waiting space as a space (Fig. 1, Sections A-C) as a space enabling the vehicle to wait on a basis of the map data, and generating waiting space information (section AB calculation unit 365 and section C calculation unit 366) associated with the detected waiting space and used in setting an escaping route (No. 102) on which the vehicle is escaped in order to pass an oncoming vehicle (Fig. 1, No. 2), and 3) the claimed identifying the escape route is achieved using the section AB calculation unit (No. 365) and the section C calculation unit (No. 366) sets the escaping route (No. 102) based on the information produced to determine the width of sections A-C.
For claim 13, the information processing system (No. 3) taught by Takeshi comprises processing circuitry (MPU No. 357) configured to perform the following steps, as noted, 1) the claimed generate map data is performed using the storage device (No. 37) that stores road data and map data (Paragraph 19) associated with a circumference of a vehicle based on data from at least one sensor on the vehicle (Paragraph 17: current position calculation device No. 3 includes an angular velocity sensor 31, an azimuth sensor 32, a vehicle speed sensor 33, and oncoming vehicle detection unit 34), and update the map data in conformity with a movement of the vehicle (direct memory access No. 355 transfers map data in conjunction with the current position calculation unit No. 361; Fig. 4: compares the current position to a predetermined storage area in memory Paragraph 34), 2) the claimed detect a waiting space is achieved using the passing position acquisition processing unit (No. 362) that detects a waiting space as a space (Fig. 1, Sections A-C) as a space enabling the vehicle to wait on a basis of the map data, and generating waiting space information (section AB calculation unit 365 and section C calculation unit 366) associated with the detected waiting space and used in setting an escaping route (No. 102) on which the vehicle is escaped in order to pass an oncoming vehicle (Fig. 1, No. 2), and 3) the claimed identify the escape route is achieved using the section AB calculation unit (No. 365) and the section C calculation unit (No. 366) sets the escaping route (No. 102) based on the information produced to determine the width of sections A-C.
For claim 14, the Takeshi reference also includes a sensor (oncoming vehicle detection unit No. 34) that senses at least part of the circumference of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Yasushi [JP 2016-143137] (supplied by applicant).
For claim 4, the Takeshi reference does mention map data; however, the escaping route of Takeshi is not explicitly set on the basis of this map data.
Using map data in narrow road determination is not new in the prior art.  The Yasushi reference acquires narrow road information related to a narrow road segment that is difficult to pass in face-to-face traffic between two oncoming vehicles.  As seen in the specification (Paragraph 20), the narrow road information acquisition unit (No. 20) uses a camera (No. 3) and navigation unit (No. 6) to map information from said navigation unit.  Pertinent information, such as the distance to a point which can be passed, the road dimensions, and the number of vehicles, are obtained.  Furthermore, the method (Step S1) in the control process checks whether or not there is a narrow road segment on the basis of the recognition result of the external environment mainly including map information (Paragraph 32).
The obvious advantage of the Yasushi reference is that it uses a ready source of information available to nearly every vehicle in order to assist in determining a narrow road segment.  While direct observation and calculation of the road is useful, as seen in the Takeshi reference, the map information can enhance accuracy and effectively improve hiding place location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use map information in the setting of the hiding place in Takeshi for the purpose of using a common information source to improve calculation of the hiding place.
For claim 6, the driving support device (No. 2) of Yasushi includes automatic driving based on a result of recognition of an external environment of the vehicle (Paragraph 10).  Furthermore, the Yasushi reference includes adaptive driving control including overtaking and lane keeping and automatic avoidance control (Paragraph 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Hideki [JP 2004-245610] (supplied by applicant).
For claim 5, the Takeshi reference does not mention storing waiting space information associated with a plurality of waiting spaces to select the waiting space enabling the vehicle to pass the oncoming vehicle.
The Hideki reference pertains to similar subject matter as the primary references; that is, analyzing passing of a vehicle in a narrow road when it is difficult to do so.  One important aspect seen in the Hideki reference is a plurality of passing points (Nos. 2-1, 2-2) displayed to the driver (Fig. 5), wherein an opposing vehicle (No. 4) is on the same road.  In this case, a distance from the own vehicle (No. 3) to the first passing point (No. 2-1) is compared to the distance from the oncoming vehicle (No. 4) to the next passing point (No. 2-2).  This is used to determine an optimum passing point through which the vehicles should pass (Paragraph 71).  A hard passing section generating section (No. 39) uses this passing analysis to generate display as well as audio information of the optimum passing point (Paragraphs 72 and 73).
The Hideki reference improves upon the Takeshi reference in that it also can notify the driver of an optimum passing point if more than one narrow piece of road is going to be encountered by the vehicle.  This notification would greatly decrease road accidents as well as give advance notice to the driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a plurality of waiting spaces in the system of Takeshi for the purpose of determining an optimum passing point, especially if any vehicles are present in the opposite direction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Yasushi as applied to claim 6 above, and further in view of Hideki.
For claim 7, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 6 above.
The Hideki reference also includes a sound generation unit (No. 33) to notify of an optimum passing point by voice (Paragraph 73).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Shuman et al [U.S. 6,161,071] (supplied by applicant).
For claim 8, the Takeshi reference does not mention performing an escape in accordance with an inputted instruction.
Driver input has been used in vehicle navigation systems at least as long as cruise control allowed driver input to control the speed of the vehicle.  The Shuman reference teaches a navigation apparatus that avoids collisions in an intersection (Col. 13, Ln. 44).  The reference also allows driver input using a driver interface (No. 250) to indicate desired vehicle operation (Col. 7, Lns. 3-4).
Heretofore, according to the Shuman reference, prior art devices constrained implementation because there existed a possibility that operation of some equipment may conflict with operation of other equipment.  The interconnected processors of the Shuman reference allow a vehicle data model to determine desired vehicle operation in the context of a vehicle’s past, present, and future environment.  The vehicle control programming receives outputs from the programming applications as well as outputs from the driver interface to determine a resolved operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate driver instruction in the system of Takeshi for the purpose of resolving possible conflict with other vehicle equipment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Takagi [U.S. 8,744,744] (supplied by applicant).
For claim 11, there is no mention of an occupancy grid map in the Takeshi reference.
The traveling environment recognition device taught by Takagi is capable of accurately recognizing a traveling environment of a vehicle.  It uses an occupancy grid map that stores an occupancy probability of each obstacle to traveling of the own vehicle for each cell of the grid map.  The Takagi reference even describes how the grid map is used to avoid a collision with another object (Col. 12, Lns. 48-66).  According to the Takagi reference, prior art devices had a large deviation between map data and observed position using a camera.  The occupancy grid map would provide a more accurate traveling environment of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an occupancy grid map in the system of Takeshi for the purpose of providing an accurate representation of a vehicle’s surroundings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,302,196. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to detecting waiting spaces on a basis of map data and generating waiting space information associated with the detected waiting space and used in setting of an escape route on which a vehicle escapes in order to pass an oncoming vehicle.  Furthermore, the current claims do not include the claimed element found in each independent claim of the ‘196 reference of deciding, based on a communication with an oncoming vehicle, which of the vehicle and the oncoming vehicle is to escape, thereby rendering the current claims broader than the ‘196 claims.
The claimed sensor found in the independent claims is considered to be an obvious variation on the claimed invention as some type of sensing or detection is required to update map data in conformity with movement of the vehicle.  Furthermore, detecting a waiting space in a road as seen in ‘196 claim 2 requires some type of sensor or detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/7/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687